Citation Nr: 0115408	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1968 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which assigned an initial 30 percent 
evaluation for PTSD, effective March 2, 1998, after granting 
service connection for this disability.  Thereafter, the RO 
granted an increased evaluation of 70 percent, back to March 
2, 1998, but the veteran has continued his appeal for a 
higher evaluation. 


FINDING OF FACT

The veteran's PTSD has resulted in total occupational and 
social impairment since at least March 2, 1998.


CONCLUSION OF LAW

The criteria for assignment of a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000).







REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

A 70 percent evaluation is warranted for PTSD where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is evidence of total occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

VCAA

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations under the new 
law.  Specifically, the record reflects that the veteran has 
been informed of the requirements for establishing a higher 
rating and of the evidence needed to substantiate his claim.  
The RO has advised him of the evidence it has obtained or has 
been unable to obtain and has sought to obtain all records of 
treatment reported by the veteran.  The RO has also afforded 
the veteran pertinent VA examinations.  Further, the decision 
herein represents a complete grant of the benefit sought and 
the veteran, via his representative, argues that remand for 
consideration of VCAA is not needed.  



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

The veteran first applied for VA compensation based on PTSD 
in 1998.  Of record is a VA examination report dated in April 
1998.  At that time the veteran denied prior psychiatric 
treatment or hospitalization.  He recited stressful incidents 
of his military service and further set out his post-service 
employment attempts, indicating he was not able to work very 
long due to interpersonal difficulties, anger outbursts, 
arguments and concentration difficulties.  He reported he had 
been fired from a job with the gas company after having 
difficulty with his boss.  He also related he was fired from 
a later job due to staying away from work.  He attributed his 
staying away from work to interpersonal and concentration 
difficulties.  He further related being fired from another 
job for not showing up for work and for arguing.  He stated 
that his longest employment period ended with a back injury 
and that he was currently on leave without pay.  

In April 1998, the veteran reported a lack of enjoyment of 
any activities.  He indicated that he visited his mother only 
three-to-four times per year despite the fact that she lived 
several blocks away from him.  He also reported visiting one 
friend twice a month.  He indicated he does not do the 
grocery shopping or go to the mall as he has difficulty with 
other people.  He also reported ceasing to attend ball games 
or go bowling and only fishing 12 times during the season, 
less than he used to.  He complained of experiencing 
distressing dreams averaging five times per week, with sleep 
disruption.  He reported recurrent intrusive recollections, 
irritability, an exaggerated startle response and anger 
outbursts.  He stated he had been having interpersonal 
difficulties at his work place and therefore was not able to 
carry on with his occupation due to frequent arguments, anger 
outbursts and an inability to concentrate.  

The veteran was irritable during the April 1998 examination.  
He evidenced some memory difficulty.  He was coherent.  He 
was also noted to be able to attend to his activities of 
daily living and to be fully oriented with no obsessive 
behaviors, suicidality or homicidality.  The examiner 
diagnosed PTSD and assigned a current GAF of 50, with a past 
year GAF of 70.  The examiner described the veteran as 
socially withdrawn, continuously irritable and noted the 
angry outbursts and interpersonal difficulties.  The examiner 
attributed such symptoms to PTSD.  

A report of private examination, conducted in February 1999, 
continues to note the veteran's complaints of sleep problems, 
trouble with crowds, irritability, and attacks of anxiety and 
rage.  Examination revealed a poor memory and the examiner 
commented that the veteran showed near continuous panic 
symptoms, problems with impulse control and difficulty in 
adapting to stressful circumstances as well as an inability 
to establish or maintain ongoing new relationships.  The 
veteran indicated that he always had a gun with him.  The 
examiner indicated the veteran warranted at least a 70 
percent rating and assigned a current GAF of 38 with a past 
year GAF of 42.  

At the time of VA examination in March 2000, the veteran 
reported feeling constantly angry and irritable and nervous 
in crowds.  He reported nightmares, usually three times per 
week and also reported having flashbacks several times per 
week.  The veteran indicated that he always had a gun with 
him.  He reported that he was not able to take supervision 
and had problems with memory and concentration.  He described 
not having any friends and not enjoying being around people.  
The examiner noted the veteran exhibited significant anger to 
the degree that he was not able to effectively communicate in 
his social or work-related relationships.  The examiner 
assigned a current GAF of 32, with a past year GAF of 38.

Also of record is a private report dated in May 2000, 
assigning a current GAF of 35 and a past year GAF of 42.  The 
examiner noted an inability to work and that the veteran 
experienced social isolation due to PTSD symptoms.

Analysis

The veteran is currently in receipt of a 70 percent rating 
for PTSD from the effective date of service connection, March 
2, 1998.  He argues that his PTSD is totally disabling and 
that a 100 percent rating should be assigned from March 2, 
1998.

In this case both VA and private records reflect assignment 
of a GAF of 50 or below throughout the appeal period.  Such 
is indicative of a serious level of impairment so as to 
prevent employment, resulting in total occupational 
impairment as contemplated in the 100 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

Here the Board notes that the veteran filed his claim 
subsequent to the November 1996 change in regulatory criteria 
and thus only the revised mental disorders Schedule is 
applicable to his case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The earlier version 
specifically provided for assignment of a 100 percent 
evaluation based on social isolation and/or unemployability 
where psychiatric disability is the only service-connected 
disability.  See 38 C.F.R. §§ 4.16(c),  4.132, Diagnostic 
Code 9411 (1996).

Review of the revised, and governing regulation shows that 
a 100 percent evaluation is warranted, specifically, where 
there is evidence of total occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

The existing record shows that the veteran demonstrates some 
memory loss, but not loss of memory for things such as his 
own name or occupation.  The examination reports of record 
are consistent in noting the veteran to be fully oriented and 
without evidence of delusions, hallucinations, any thought 
disorder or any grossly inappropriate behavior.  

However, the examinations of record, VA and private, are also 
consistent in noting that the veteran evidences social 
isolation, crowd avoidance and anger outbursts such that 
completely impair his ability to function in work or social 
settings.  The March 2000 VA examiner opined that such 
rendered the veteran unable to effectively communicate in an 
occupational setting.  

Examination reports from 1998 and 1999 note similar symptoms 
and the impact of such on the veteran's ability to perform 
normal activities of daily living, in fact noting him to 
isolate himself from interaction with most family members and 
friends, and avoiding day-to-day activities such as grocery 
shopping, participating in former hobbies or showing up for 
work.  Further consistent is the veteran's report of 
continuous employment difficulties due to interpersonal 
problems with supervisors and/or his anger outbursts.  

In sum, the entire record reflects that the veteran is unable 
to function in the workplace and has no little social 
interaction due to his PTSD symptomatology.  Such 
manifestations more closely approximate the criteria for a 
100 percent evaluation, in that the veteran's PTSD symptoms 
cause communication difficulties and difficulties in 
performing everyday functions so as to render him totally 
occupationally and socially impaired.  Therefore, a 100 
percent evaluation for PTSD is warranted from the effective 
date of service connection.  

The Board finally notes that the veteran's claim for a total 
rating based on unemployability due to service-connected 
disability has been rendered moot by the Board's decision.  
See VAOPGCPREC 6-99, 64 Fed. Reg. 52375(1999).  Therefore, 
the Board has not referred it to the RO for consideration.




ORDER

A 100 percent evaluation for PTSD is granted effective March 
2, 1998, subject to the laws and regulations governing the 
payment of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

